CLEMENS, Judge.
Plaintiff-wife and defendant-husband cross appeal from $4,500 attorney fee and $342 suit money award, allowed after this court’s decision in the case of In re Marriage of Powers, 527 S.W.2d 949 (Mo.App.1975). Each party relies on two points.
Plaintiff-wife contends the court improperly refused to admit evidence of her current expenses. Section 452.355, V.A.M.S. (1976 Supp.) requires the consideration of “all relevant factors, including the financial resources of both parties . . . ” when considering the award of attorney’s fees. Current expenses are relevant to financial resources, but in her offer of proof plaintiff presented nothing to show any change in expenses shown by the transcript of the previous trial. See In Re Marriage of Powers, l.c. 952, supra. The exclusion of evidence of current expenses was therefore harmless.
Both parties contend the amount of the award shows an abuse of discretion. The amount of award is within the broad discretion of the trial court. After a full review of the evidence we find the trial court did not abuse its discretion.
Defendant-husband contends the trial court erred in making the allowance after the appeal was decided. The Point Relied On does not state why this was erroneous. An abstract point fails to comply with Rule 84.04(d) and preserves nothing for our review.
Judgment affirmed.
WEIER, P. J., and DOWD, J., concur.